Exhibit 10.5

 

EXECUTION VERSION

 

--------------------------------------------------------------------------------

 

THIRD AMENDED AND RESTATED

 

EXCHANGE AND REGISTRATION RIGHTS AGREEMENT

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

THIRD AMENDED AND RESTATED EXCHANGE AND REGISTRATION RIGHTS AGREEMENT, dated as
of May 20, 2005 by and among Trump Entertainment Resorts, Inc. (formerly Trump
Hotels & Casino Resorts, Inc.), a Delaware corporation (the “Company”), Trump
Entertainment Resorts Holdings, L.P. (formerly Trump Hotels & Casino Resorts
Holdings, L.P.), a Delaware limited partnership (the “Partnership”), Donald J.
Trump (“Trump”) and Trump Casinos, Inc., a New Jersey corporation wholly owned
by Trump (“TCI”).

 

WHEREAS, the Company and Trump entered into that certain Exchange and
Registration Rights Agreement (the “Initial Agreement”), dated as of June 12,
1995, relating to the exchange of limited partnership interests in the
Partnership for shares of Common Stock (as defined below) of the Company and
registration rights with respect thereto;

 

WHEREAS, in connection with the acquisition by the Partnership of Trump Taj
Mahal Associates and the other transactions related thereto, the Company, Trump
and TCI entered into that certain Amended and Restated Exchange and Registration
Rights Agreement, dated as of April 17, 1996 (the “First Amended Agreement”),
relating to the exchange of limited partnership interests in the Partnership
issued in such transaction for shares of Common Stock and registration rights
with respect thereto, which First Amended Agreement amended and restated the
Initial Agreement in its entirety;

 

WHEREAS, in connection with the acquisition by the Partnership of all of the
equity interests of Trump’s Castle Associates, L.P. and the other transactions
related thereto, the Company, Trump, TCI and Trump Casinos II, Inc. (“TCI-II”)
entered into that certain Second Amended and Restated Exchange and Registration
Rights Agreement, dated as of October 7, 1996 (the “Second Amended Agreement”),
relating to the exchange of limited partnership interests in the Partnership
issued in such transaction for shares of Common Stock and registration rights
with respect thereto, which Second Amended Agreement amended and restated the
First Amended Agreement in its entirety; and

 

WHEREAS, in connection with the restructuring (the “Restructuring”) of the
Company and certain of its subsidiaries pursuant to the plan of reorganization
of the Company and its subsidiaries, dated February 14, 2005 (as amended
pursuant to the terms thereof, the “Plan”) under chapter 11 of the Bankruptcy
Code, the parties desire to enter into this Third Amended and Restated Exchange
and Registration Rights Agreement, which amends and restates in its entirety the
Second Amended Agreement;

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto hereby agree to amend and
restate the Second Amended Agreement in its entirety as follows:

 

ARTICLE I.

 

DEFINITIONS

 

Section 1.1. Certain Definitions. Except as may be otherwise herein expressly
provided, the following terms and phrases shall have the respective meanings set
forth below:

 



--------------------------------------------------------------------------------

“Aggregate Conversion Number” means the sum of the Conversion Numbers of each
Optionee.

 

“Agreement” means this Third Amended and Restated Exchange and Registration
Rights Agreement, as amended from time to time.

 

“Alternative Repurchase Right” has the meaning set forth in Section 2.2 hereof.

 

“Blackout Determination” has the meaning set forth in Section 5.1(a) hereof.

 

“Board” means the Board of Directors of the Company.

 

“Certificate of Incorporation” means the certificate of incorporation of the
Company, as amended and in effect from time to time.

 

“Class A Warrants” has the meaning set forth in the Plan.

 

“Common Stock” means the common stock, par value $0.001 per share of the
Company, and any securities into which the Common Stock has been converted or
exchanged whether pursuant to a Recapitalization Event, merger or otherwise.

 

“Company” has the meaning set forth in the preamble hereto.

 

“Continuing Director” means, as of any date of determination, any member of the
Board who: (i) is a member of the Board on the date of this Agreement; or (ii)
is nominated for election or elected or appointed to such Board (a) as long as
the Voting Agreement is in effect, in accordance with the Voting Agreement or
(b) if the Voting Agreement is no longer in effect in accordance with its terms
(and not as a result of a breach by either party thereto), with the approval of
a majority of the Continuing Directors who were members of the Board at the time
of such election or appointment.

 

“Contribution” has the meaning set forth in Section 2.4(d) hereof.

 

“Conversion Number” means the aggregate number of shares of Common Stock
issuable upon the exercise of an Optionee’s entire Exchange Right, which number
shall initially be 9,376,077 with respect to Trump, and 1,407 with respect to
TCI, and which numbers shall be adjusted as provided in Article II.

 

“Conversion Partner” means an Optionee other than (i) Trump, (ii) TCI, and (iii)
any Permitted Holder with respect to Trump.

 

“Conversion Right” has the meaning set forth in Section 2.1(c) hereof.

 

“Damages” has the meaning set forth in Section 5.3(a) hereof.

 

“Determination” has the meaning set forth in Section 2.7 hereof.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the SEC thereunder, all as the same shall be in effect
at the relevant time.

 

- 2 -



--------------------------------------------------------------------------------

“Exchange Right” has the meaning set forth in Section 2.1(a) hereof.

 

“First Amended Agreement” has the meaning set forth in the recitals hereto.

 

“HSR” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended.

 

“Letter of Transmittal” means the form of letter attached hereto and made a part
hereof pursuant to which an Optionee may tender his Partnership Interests in
exchange for shares of Common Stock.

 

“Maximum Number” has the meaning set forth in Section 5.2(c) hereof.

 

“One Year Warrant” means that certain to purchase up to 1,217,933 shares of
Common Stock issued to Trump pursuant to the Plan.

 

“Option” means any or all of the Conversion Right, the Purchase Right, and the
Exchange Right.

 

“Optionee” means (i) Trump, (ii) TCI, and (iii) each assignee of Partnership
Interests of Trump and TCI and any subsequent assignee.

 

“Partnership” has the meaning set forth in the preamble hereto.

 

“Partnership Agreement” means the Fourth Amended and Restated Agreement of
Limited Partnership of the Partnership, dated as of the date of this Agreement,
as the same may be amended from time to time.

 

“Piggyback Holders” has the meaning set forth in Section 5.2(c) hereof.

 

“Plan” has the meaning set forth in the recitals hereto.

 

“Purchase Right” has the meaning set forth in Section 2.1(b) hereof.

 

“Recapitalization Event” has the meaning set forth in Section 2.4(b) hereof.

 

“Registrable Securities” means, collectively, (i) the Common Stock issued or
issuable upon the exercise of any options, warrants or other rights to acquire
shares of Common Stock (including, without limitation, any Options and the
Warrants) held by the Optionees and (ii) any securities issued or issuable with
respect to such shares of Common Stock by way of stock dividend, stock split, in
connection with a combination of shares, recapitalization, merger, consolidation
or other reorganization or otherwise; provided, however, that the foregoing
securities shall cease to be “Registrable Securities” to the extent that (A) a
registration statement with respect to the sale of such securities has been
declared effective under the Securities Act and such securities have been
disposed of pursuant to such registration statement, (B) such securities have
been disposed of (1) pursuant to and in accordance with Rule 144 or (2) pursuant
to another exemption from the registration requirements of the Securities Act
under which the securities are thereafter freely tradable without restriction or
registration under the Securities Act, (C) such securities may be disposed of
pursuant to Rule 144 within the volume limitations

 

- 3 -



--------------------------------------------------------------------------------

thereunder within a 90 day period or pursuant to Rule 144(k) under the
Securities Act or (D) such securities cease to be issued and outstanding. For
purposes of this Agreement, any reference to a percentage (or a majority in
number) of Registrable Securities shall mean that percentage of Registrable
Securities, collectively, computed on the assumption that all such options,
warrants and other rights to acquire shares of Common Stock were exercised.

 

“Registration Expenses” means all expenses required to be disclosed in Item 13
of Part II of the Form S-1 registration statement, or in a comparable section of
any similar form permitting an underwritten public offering, as well as expenses
of underwriters customarily reimbursed by issuers for selling stockholders and
reasonable fees and expenses of one counsel for all selling stockholders (in
respect of a demand registration) and any underwriter (for both a demand and
piggyback registration), but not including underwriting discounts and
commissions and transfer taxes.

 

“Restructuring” has the meaning set forth in the recitals hereto.

 

“Rights” means any rights, options, warrants or convertible securities (or
rights, options or warrants to purchase convertible securities) containing the
right to subscribe for, purchase or otherwise acquire shares of Common Stock
(but not the Warrants or Class A Warrants).

 

“Rights Exercise Period” has the meaning set forth in Section 2.4(c) hereof.

 

“Rule 144” has the meaning set forth in Section 5.5(a) hereof.

 

“SEC” means the Securities and Exchange Commission and any successor agency.

 

“Second Amended Agreement” has the meaning set forth in the recitals hereto.

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations of the SEC thereunder, all as the same shall be in effect at the
relevant time.

 

“Settlement Date” has the meaning set forth in Section 4.1(a) hereof.

 

“Special Dividend” has the meaning set forth in the Certificate of
Incorporation.

 

“Special Dividend Record Date” has the meaning set forth in the Certificate of
Incorporation.

 

“Stop Order” means, with respect to any registration of the Registrable
Securities or any portion thereof effected pursuant to this Agreement, any stop
order, injunction or other order or requirement of the SEC or any other
governmental or administrative agency, or any act by any court preventing or
otherwise limiting the sale of any Registrable Securities pursuant to such
registration.

 

“TCI” has the meaning set forth in the preamble hereto.

 

“TCI-II” has the meaning set forth in the preamble hereto.

 

- 4 -



--------------------------------------------------------------------------------

“Ten Year Warrant” means that certain to purchase up to 1,446,706 shares of
Common Stock issued to Trump pursuant to the Plan.

 

“Triggering Event” means the first to occur of (i) May 20, 2015, (ii) Trump’s
death, or (iii): (A) the direct or indirect sale, lease, transfer, conveyance or
other disposition (other than by way of merger or consolidation), in one or a
series of related transactions, of all or substantially all of the properties or
assets of the Company and its subsidiaries, taken as a whole, to any “person”
(as that term is used in Section 13(d)(3) of the Exchange Act or any successor
provision) other than to a direct or indirect wholly-owned subsidiary of the
Company; (B) the liquidation or dissolution of, or adoption of a plan relating
to the liquidation or dissolution of the Company or the Partnership or any
successors thereto; (C) the consummation of any transaction (including, without
limitation, any merger or consolidation) the result of which is that any
“person” (as that term is used in Section 13(d)(3) of the Exchange Act or any
successor provision), becomes the beneficial owner (as such term is defined in
Rule 13d-3 and 13d-5 under the Exchange Act (or any successor provision), except
that such person shall be deemed to have beneficial ownership of all securities
that person has a right to acquire, whether such right is exercisable or
contingent), directly or indirectly, of more than 50% of the total voting power
entitled to vote in the election of directors of the Company or such other
Person surviving the transaction; or (D) the first day on which a majority of
the members of the Board are not Continuing Directors.

 

“Trump” has the meaning ascribed thereto in the preamble hereto.

 

“Voting Agreement” means that certain Voting Agreement, dated as of May 20,
2005, by and among the Company and the stockholders of the Company identified
therein, as such Voting Agreement may be amended from time to time in accordance
with its terms.

 

“Warrants” means, collectively, the One Year Warrant and the Ten Year Warrant.

 

Section 1.2. Terms Defined in Partnership Agreement. Capitalized terms used
herein and not otherwise defined herein shall have the meaning ascribed to them
in the Partnership Agreement.

 

Section 1.3. Rules of Construction. In this Agreement, whenever the context so
indicates, the singular or plural number, and the masculine, feminine or neuter
gender shall each be deemed to include the other, and the terms “he” and “him”
shall refer to an Optionee. Words such as “herein,” “hereinafter,” and
“hereunder” refer to this Agreement as a whole and not merely to a subdivision
in which such words appear unless the context otherwise requires.

 

ARTICLE II.

 

THE OPTION

 

Section 2.1. The Option.

 

(a) Each Optionee shall have the right (the “Exchange Right”), exercisable at
any time, to require the Company to exchange shares of Common Stock for all or
any

 

- 5 -



--------------------------------------------------------------------------------

portion of the Class A Units owned by such Optionee and tendered for such
exchange in accordance with this Agreement.

 

(b) Subject to Section 2.2, (i) prior to the occurrence of a Triggering Event
other than Trump’s death or (ii) upon the occurrence of Trump’s death, each
Optionee (in the case of any such Triggering Event other than Trump’s death) or
Trump’s estate (in the case of Trump’s death) shall have the right (the
“Purchase Right”) to require the Company to exchange shares of Common Stock for
all or any portion of the Class B Units owned by such Optionee or estate (as
applicable) and tendered for such exchange in accordance with this Agreement.
Not less than ten (10) Business Days prior to the occurrence of a Triggering
Event (other than Trump’s death), the Company shall notify the Optionees thereof
in writing, which notice shall include a reasonably detailed description of the
terms of such Triggering Event and the date on which it shall be consummated.

 

(c) The Company (acting through a majority of the Special Committee) shall have
the right (the “Conversion Right”), exercisable at any time, to require a
Conversion Partner to exchange all or any portion of the Partnership Interests
owned by such Conversion Partner for shares of Common Stock.

 

(d) In accordance with the Certificate of Incorporation, upon the exercise of an
Option, the Company shall call a meeting of its Board. The Board shall promptly
determine whether the declaration and payment of a Special Dividend or an
adjustment to the Optionee’s Conversion Number pursuant to Section 2.4(f) is
required in the circumstances, and take any and appropriate all action with
respect thereto.

 

Section 2.2. Alternative Repurchase. Upon the election by an Optionee or Trump’s
estate (as applicable) to exercise its Purchase Right pursuant to Section
2.1(b), the Company may, at its option and in lieu of the acquisition described
in Section 2.1(b), repurchase (or cause the Partnership to repurchase) all or a
portion of the Class B Units with respect to which such holder or estate has
made such election for cash in an amount equal to the Current Market Price, as
of the date of the relevant Triggering Event, of the Common Stock otherwise
issuable with respect to such Class B Units so repurchased (the “Alternative
Repurchase Right”). Such repurchase shall be effected in accordance with the
procedures set forth in Article III. In the case of an Optionee (or such estate)
with respect to whom an Excess Tax Amount exists under the Partnership
Agreement, the aggregate price shall be reduced in an amount equal to such
Excess Tax Amount.

 

Section 2.3. Shares Issuable. Subject to the last sentence of this Section 2.3,
the number of shares of Common Stock to be issued by the Company to an Optionee
upon exercise of an Option shall be equal to the product of (a) a fraction, (i)
the numerator of which is the Percentage Interest of the outstanding Partnership
Interests with respect to which the Option is exercised and (ii) the denominator
of which is the aggregate Percentage Interest of the outstanding Partnership
Interests held by such Optionee immediately prior to such exercise (giving
effect to any adjustment pursuant to Section 2.4(f), if applicable), multiplied
by (b) such Optionee’s Conversion Number. In the case of an Optionee with
respect to whom an Excess Tax Amount exists under the Partnership

 

- 6 -



--------------------------------------------------------------------------------

Agreement, there shall be subtracted from the number of shares of Common Stock
to be issued that number of shares which is equal to the result (rounded to the
nearest whole number) of dividing such Excess Tax Amount by the Current Market
Price of one share of Common Stock as of the date the notice of exercise of
Option is deemed delivered pursuant to Section 6.9 hereof (or, in the case of
exercise of the Purchase Right, as of the date of the Triggering Event).

 

Section 2.4. Adjustment of the Conversion Number. The Conversion Number shall be
adjusted as provided in this Section 2.4 as follows:

 

(a) An Optionee’s Conversion Number shall be reduced by the number of shares of
Common Stock issued upon any exercise of any Option, and for the number of
shares of Common Stock that were subtracted from any issuance by virtue of the
application of the last sentence of Section 2.3. If Partnership Interests are
repurchased pursuant to Section 2.2, an Optionee’s Conversion Number shall be
reduced by the number of shares of Common Stock that would have been issued had
the Company instead acquired the Partnership Interests repurchased by the
Company (or the Partnership) pursuant to Section 2.1(b), and for the number of
shares of Common Stock that would have been subtracted from any issuance by
virtue of the application of the last sentence of Section 2.3. Upon an
assignment of Partnership Interests by an Optionee in accordance with the terms
of the Partnership Agreement, such Optionee’s Conversion Number shall be reduced
appropriately, and the Conversion Number of the assignee of such Partnership
Interests shall be equal to the amount of such reduction, or in the case of an
assignee who is also a holder of Partnership Interests, such assignee’s
Conversion Number shall increase by the amount of such reduction.

 

(b) Except in respect of transactions described in paragraph (c) below, in case
the Company shall (i) pay a dividend on the Common Stock in additional shares of
equity securities of the Company, (ii) subdivide or reclassify its Common Stock,
(iii) combine its outstanding shares of Common Stock into a smaller number of
shares of Common Stock, or (iv) issue by reclassification of its Common Stock
other securities of the Company (each a “Recapitalization Event”), each
Optionee’s Conversion Number immediately prior to the Recapitalization Event
shall be adjusted such that the Conversion Number after the Recapitalization
Event shall equal, the kind and amount of shares and other securities and
property which the Optionees would have owned or have been entitled to receive
after the happening of such Recapitalization Event had all of the Options been
exercised immediately prior to such Recapitalization Event (or any record date
with respect thereto). Any adjustment made pursuant to this paragraph (b) shall
become effective immediately after the effective date of such event and such
adjustment shall be retroactive to the record date, if any, for such event.

 

(c) In case the Company shall issue Rights pro rata to all holders of Common
Stock, and the consideration payable upon exercise or conversion of any such
Right to acquire one share of Common Stock is less than the Current Market Price
on the date of and immediately prior to such issuance of Rights, then upon the
expiration of the period during which such Rights may be exercised or converted
(the “Rights Exercise Period”) each Optionee’s Conversion Number immediately
prior to such expiration shall be

 

- 7 -



--------------------------------------------------------------------------------

adjusted to be that number of shares of Common Stock equal to the product of (i)
such Optionee’s Conversion Number immediately prior to such expiration and (ii)
a fraction, (A) the numerator of which is equal to the sum of (I) the total
number of shares of Common Stock outstanding immediately prior to such issuance
and (II) the number of shares of Common Stock issued upon exercise or conversion
of such Rights and (B) the denominator of which is equal to the sum of (I) the
total number of shares of Common Stock outstanding immediately prior to such
issuance and (II) the number of shares of Common Stock which the aggregate
consideration payable upon exercise or conversion of such Rights would purchase
at the Current Market Price on the date of issuance of the Rights; provided,
however, in no event shall such fraction be less than one. If an Option is
exercised during the period commencing on the record date for the issuance of
the Rights and ending on the expiration of the Rights Exercise Period, then (r)
the Conversion Number upon such exercise shall be adjusted as provided in this
Section 2.4(c), as if such exercise date were the end of the Rights Exercise
Period, utilizing for purposes of clause (ii)(A)(II) the number of shares of
Common Stock issued upon exercise or conversion of Rights as of such date;
provided, further, that in no event shall the fraction in clause (ii) be less
than one; and (s) at the end of the Rights Exercise Period, the Optionee shall
be issued an additional number of shares equal to the excess, if any, of the
number of shares of Common Stock which would have been issued had such Option
been exercised at the end of the Rights Exercise Period over the number of
shares actually issued upon exercise of the Option.

 

(d) In case the Percentage Interest of the Partnership Interests held by an
Optionee shall increase as the result of the contribution by such Optionee of
additional consideration or otherwise to the Partnership (a “Contribution”),
then the Conversion Number shall be adjusted such that (i) such Optionee’s
Conversion Number immediately after the Contribution divided by the sum of the
number of outstanding shares of Common Stock plus the new Aggregate Conversion
Number shall equal (ii) the product of (A) a fraction, (I) the numerator of
which is the aggregate Percentage Interest of such Optionee immediately after
the Contribution, and (II) the denominator of which is the aggregate Percentage
Interest of such Optionee immediately prior to the Contribution, and (B) a
fraction, (I) the numerator of which is such Optionee’s Conversion Number
immediately prior to the Contribution, and (II) the denominator of which is the
sum of the Aggregate Conversion Number immediately prior to the Contribution and
the number of outstanding shares of Common Stock.

 

(e) In case of any consolidation or merger of the Company with or into another
entity as a result of which the holders of Common Stock become holders of other
shares or securities of the Company or of another entity or person, or such
holders receive cash or other assets, or in case of any sale or conveyance to
another person of the property, assets or business of the Company as an entirety
or substantially as an entirety, the Company or such successor or purchasing
entity or person, as the case may be, shall execute with the Optionees an
agreement that (i) the Optionees shall have the right thereafter to receive upon
exercise of their Options the kind and amount of shares and other securities and
property which it would have owned or have been entitled to receive after the
happening of such consolidation, merger, sale or conveyance had its Option been
exercised immediately prior to such action and (ii) that this Agreement,
including,

 

- 8 -



--------------------------------------------------------------------------------

without limitation, the registration rights in Article V hereof, shall continue
in full force and effect notwithstanding the consummation of such transaction
and that such person or entity shall assume the obligations of the Company
hereunder. The agreements referred to in this Section 2.4(e) shall provide for
adjustments which shall be as nearly equivalent as may be practicable to the
adjustments provided for in the other provisions in this Section 2.4. The
provisions of this Section 2.4(e) shall similarly apply to successive
consolidations, mergers, sales or conveyances.

 

(f) If in connection with the exercise of an Option, the Board determines that
the declaration and payment of a Special Dividend or an adjustment to the
Conversion Number of an Optionee exercising an Option is required by the
Certificate of Incorporation, and elects to adjust the Conversion Number, the
Conversion Number shall be adjusted such that it shall equal ( P(O) x VP ) / MP
per share, where

 

TV = (MP per share x # of shares); and

 

VP = (TV-SDA) / P(GP),

 

and where

 

P(O) = Percentage Interest of the outstanding Partnership Interests held by such
Optionee immediately prior to exercise of such Optionee’s Option

 

P(GP) = Percentage Interest of the outstanding Partnership Interests held by the
Company immediately prior to exercise of such Optionee’s Option

 

MP per share = Current Market Price of one share of Common Stock as of date of
exercise

 

# of shares = Number of shares of Common Stock outstanding immediately prior to
exercise of such Optionees’ Option

 

SDA = Special Dividend Amount (as defined in the Certificate of Incorporation).

 

(g) For the avoidance of doubt, Section 2.4 shall not apply to any securities
issued pursuant to the Plan, the appropriate adjustments to the Conversion
Numbers of the parties as a result thereof being effected pursuant to the
definition of “Conversion Number” herein.

 

Section 2.5. Company’s Covenant Regarding Certain Rights Offerings. The Company
covenants and agrees that it shall not issue Rights pro rata to all holders of
Common Stock, unless such Rights are exercisable or convertible for a period not
in excess of sixty (60) days from their date of issuance.

 

Section 2.6. Reservation. The Company shall at all times reserve and keep
available out of its authorized but unissued Common Stock the full number of
shares of Common Stock deliverable at such time upon the exercise of the Options
and shall take all such action and obtain all such permits or orders as may be
necessary to enable the Company lawfully to issue such Common Stock upon the
exercise of the Option and to cause such Common Stock to be fully paid and
nonassessable.

 

- 9 -



--------------------------------------------------------------------------------

Section 2.7. Determination of Number of Shares. The Company shall calculate
(each calculation, a “Determination”) the number of shares of Common Stock to be
issued upon the exercise of an Option pursuant to this Agreement in connection
with such exercise. After each exercise of an Option or Alternative Repurchase
Right, the Company shall promptly provide the Optionees a report, certified by
the Chief Financial Officer of the Company and its independent public
accountants, setting forth the Determination, and setting forth in reasonable
detail the method of calculation and the facts upon which such calculation is
based. Each Determination will be made by the Company in good faith and in
accordance with the provisions hereof. The Company shall, at any time upon the
written request of an Optionee, furnish to such Optionee a like report setting
forth the number of shares of Common Stock issuable upon the exercise of an
Option and showing in reasonable detail the derivation of such number of shares
of Common Stock.

 

Section 2.8. Continuous Offer. This Agreement is a continuous offer and may not
be withdrawn, changed or modified by the Company or a Conversion Partner without
the prior written consent of the Company and each Optionee.

 

ARTICLE III.

 

PROCEDURE FOR EXERCISING THE OPTION

 

Section 3.1. Exercise.

 

(a) Each Optionee (or Trump’s estate, as applicable) desiring to exercise his
Exchange Right or Purchase Right (as the case may be) with respect to all or a
portion of his Partnership Interests may do so by delivering to the Company, at
1000 Boardwalk at Virginia Avenue, Atlantic City, New Jersey 08401, Attn:
Corporate Secretary (or such other address as the Company shall provide in
writing to each Optionee), a completed and duly executed Letter of Transmittal
and any other documents required by the Letter of Transmittal.

 

(b) The tender of Partnership Interests pursuant to this Section 3.1 shall
constitute a binding agreement between the tendering Optionee (or Trump’s
estate, as applicable) and the Company and will not be subject to withdrawal or
change except with the consent of the Company.

 

(c) All questions as to the validity and form of any tender of Partnership
Interests upon the exercise of the Option will be determined in good faith by
the Company.

 

Section 3.2. Representation of Optionee. Any exercise of an Option hereunder
shall constitute a representation by such Optionee (or Trump’s estate, as
applicable) that it is acquiring any Common Stock to be issued upon the exercise
of the Option for purposes of investment and not with a view to distribution
(without any limitation of any rights such Person may have under Article V
hereof) in violation of any federal or state securities laws.

 

- 10 -



--------------------------------------------------------------------------------

Section 3.3. The Exercise of the Conversion Right or Alternative Repurchase
Right.

 

(a) If the Company exercises the Conversion Right with respect to all or a
portion of the Partnership Interests of a Conversion Partner (or the Company or
the Partnership exercises the Alternative Repurchase Right with respect to Class
B Units), the Company may do so by delivering to the Conversion Partner (or the
Partnership may do so by delivering to the holder of such Class B Units) at his
address appearing on the books of the Partnership, a notice setting forth (i)
election to exercise the Conversion Right (or Alternative Repurchase Right),
(ii) the portion of the Partnership Interest with respect to which the
Conversion Right (or Alternative Repurchase Right) is exercised, and (iii) that
delivery of shares of Common Stock (or cash) as the consideration for the
Partnership Interest subject to the Conversion Right (or Alternative Repurchase
Right) shall not be made until the Conversion Partner (or holder of Class B
Units) has submitted a duly completed Letter of Transmittal and any other
documents required by the Letter of Transmittal, which Letter of Transmittal and
other documents shall be completed and delivered promptly to the Company (or the
Partnership, as the case may be).

 

(b) All questions as to the validity and form of any tender of Partnership
Interests upon the exercise of the Conversion Right or Alternative Repurchase
Right will be determined in good faith by the Company.

 

ARTICLE IV.

 

SETTLEMENT OF THE OPTION

 

Section 4.1. Settlement of the Option.

 

(a) Upon the terms and subject to the conditions of this Agreement, the Company
will issue shares of Common Stock for Partnership Interests tendered in
accordance with this Agreement on that date (the “Settlement Date”) which is the
latest of: (i) the expiration of three (3) Business Days from the date that the
Company receives the tender of the Partnership Interests in such form and
meeting all of the applicable requirements set forth in this Agreement, which
requirements may be waived by the Company in connection with a Conversion Right
or Alternative Repurchase Right, (ii) the earliest of ten (10) Business Days
after the exercise of the Exchange Right or Purchase Right, or if the Board has
determined to declare a Special Dividend or adjust such Optionee’s Conversion
Number in connection with such exercise, one day after the Special Dividend
Record Date or date such Conversion Number adjustment is determined, if later,
and (iii) the expiration or termination of the waiting period applicable to each
tender, if any, under HSR. The Optionee shall be deemed to be the record holder
of the Common Stock issuable upon exercise of the Option on the Settlement Date,
notwithstanding the fact that certificates with respect to such shares of Common
Stock may not have been issued on such date.

 

(b) Upon the exercise of an Option, the General Partner shall use its reasonable
best efforts (including, without limitation, forming and properly capitalizing a

 

- 11 -



--------------------------------------------------------------------------------

subsidiary for the purpose of holding all or a portion of the Partnership
Interests being transferred upon exercise of the Option) and cooperate with the
remaining Optionees to the extent necessary to preserve the treatment of the
Partnership as a pass-through entity for federal tax purposes.

 

(c) Each tender and the issuance of Common Stock with respect thereto will be
subject to any change in securities or other applicable law imposing limits or
conditions on such tender or the issuance of Common Stock with respect thereto.

 

(d) Payment for the Partnership Interests tendered pursuant to this Agreement
will be made only after timely receipt by the Company of (i) Certificates of
Interest with respect to such Partnership Interests, duly completed and executed
by the Partnership in the name of the Optionee and duly endorsed by the Optionee
for transfer to, or accompanied by stock powers duly executed by the Optionee in
favor of, the Company, (ii) a properly completed and duly executed Letter of
Transmittal, and (iii) any other documents required by the Letter of
Transmittal.

 

Section 4.2. Tax Withholding. Unless an exception applies under applicable law
and regulations, the Company will be required to withhold, and will withhold,
such amount as applicable law may require of the gross proceeds (including
dollar equivalent of shares of Common Stock) paid to a tendering Optionee unless
the Optionee provides his tax identification number (employer identification
number or Social Security Number) and certifies that such number is correct.

 

Section 4.3. Rights as Partner/Stockholder.

 

(a) Except as otherwise provided in the Certificate of Incorporation, no
Optionee shall, by virtue of this Agreement, have any rights as a stockholder of
the Company until such time as that person becomes a holder of record of shares
of Common Stock.

 

(b) The Company, effective as of the Settlement Date with respect to any
tendered Partnership Interest, assumes all obligations related to the tendered
Partnership Interest and will hold the Person tendering that Partnership
Interest harmless from any such obligations other than with respect to any
breach of any representation contained in the Letter of Transmittal to be
delivered in connection with the exercise of rights pursuant to this Agreement.

 

(c) Until the Settlement Date, each tendering Optionee shall continue to own his
respective tendered Partnership Interests, and will continue to be treated as
the holder of such tendered Partnership Interests for all purposes of the
Partnership Agreement, including, without limitation, for purposes of voting,
consent, allocations and distributions (subject only to reasonable accounting
conventions adopted by the Partnership for purposes of determining the partners’
varying percentage interests in the Partnership during the taxable year).
Tendered Partnership Interests will be transferred to the Company only upon
receipt by the tendering Optionee of Common Stock in payment in full therefor.

 

- 12 -



--------------------------------------------------------------------------------

Section 4.4. HSR. If in connection with the exercise of an Option, such Optionee
is required to file a notification form pursuant to the HSR, then as promptly as
practicable, and in any event within ten (10) Business Days following the
exercise of the Option, such Optionee and the Company shall each prepare and
file, or shall cause its “ultimate parent” (as defined in the HSR) to prepare
and file, any required notification and report form under the HSR, in connection
with the transactions contemplated hereby, the filing fees for which shall be
borne by the Company. Such Optionee and the Company shall, or shall cause their
ultimate parents to, request early termination of the waiting period with
respect to such filing and to respond with reasonable diligence to any request
for additional information made in response to such filings.

 

ARTICLE V.

 

REGISTRATION RIGHTS

 

Section 5.1. Registration on Demand.

 

(a) Upon written notice to the Company from holders of at least thirty-three
percent (33%) of the Registrable Securities, determined as if the Exchange Right
had been fully exercised, of their desire to cause a registration of the
Registrable Securities, the Company shall (i) inform the other holders of
Registrable Securities (at least 30 days prior to the proposed filing of any
registration statement), such notice to state the identity of the holders
requesting registration and the number of Registrable Securities proposed to be
sold thereby, and take appropriate action, on a reasonably timely basis, to file
with the SEC a registration statement on the appropriate form covering all
Registrable Securities specified in such demand and by such other holders (by
notice given to the Company within 15 days after the date the Company notified
them of such demand), (ii) use best efforts to cause such registration statement
to become effective under the Securities Act, and (iii) use best efforts to
qualify such resale under those state securities laws reasonably requested by
the holders of a majority of Registrable Securities to be included in such
registration; provided, however, that such effort shall not require the Company
to qualify as a foreign corporation or subject itself to taxation in any
jurisdiction where it is not already so qualified or subject. The Company shall
be obligated to effect three (3) registrations pursuant to this Section 5.1. The
Company shall be obligated to effect any registration pursuant to this Section
5.1 as promptly as practicable upon receipt from the requisite number of holders
of Registrable Securities of the notice requesting such registration; provided,
however, that the Company shall have the right to delay any registration
pursuant to this Section 5.1 for one period of up to thirty (30) days if the
Board of Directors of the Company shall have determined (and passed a resolution
to such effect) that to effectuate such registration at such time would
materially and adversely affect the Company and be materially detrimental to the
business and operations thereof (a “Blackout Determination”), which period may
be extended for an additional thirty (30) days upon a second Blackout
Determination upon the expiration of the first thirty (30) day period.

 

(b) The Company will be obligated to pay all Registration Expenses with respect
to the registrations pursuant to this Section 5.1.

 

- 13 -



--------------------------------------------------------------------------------

(c) A registration requested pursuant to this Section 5.1 will not be deemed to
have been effected unless it has been declared effective by the SEC and the
Company has complied with all of its obligations under this Agreement with
respect thereto (without regard to the use of best efforts or the like);
provided that, such registration will be deemed not to have been effected if
after such registration has become effective, the offering of the Registrable
Securities (or any portion thereof) pursuant to such registration is withdrawn
or is or becomes the subject of any Stop Order. If (i) a registration requested
pursuant to this Section 5.1 is deemed not to have been effected or (ii) the
registration requested pursuant to this Section 5.1 does not remain effective
for a period of at least 360 days, then (x) such requested registration shall
not be deemed to be an effective registration pursuant to this Section 5.1 and
(y) such requested registration shall not reduce the number of registrations the
Company shall be obligated to effect pursuant to this Section 5.1.

 

(d) Any offering of Registrable Securities contemplated by this Section 5.1
shall, unless the holders of a majority of the Registrable Securities to be
included in such offering determine otherwise, be a firm commitment underwritten
offering and the managing underwriter for such offering shall be chosen by the
holders of a majority of the Registrable Securities to be included therein,
which managing underwriter shall be reasonably acceptable to the Company.

 

(e) The Company shall not, without the prior written consent of the holders of a
majority of the Registrable Securities to be included in any registration
requested pursuant to this Section 5.1, include in such registration, any other
securities of the Company; provided, however, that the Company may include in
any such registration any securities to the extent that the inclusion of such
securities does not have the effect referred to in Section 5.1(f) hereof and so
long as the sale of such securities is included in the underwriting of the
Registrable Securities and the same underwriters are used.

 

(f) If the managing underwriter in a public offering to be effected pursuant to
the provisions of this Section 5.1 advises the Company and the holders of the
Registrable Securities in writing that, in its opinion, inclusion in the
registration of the total amount of securities requested to be registered will
materially and adversely affect the offering price of such securities or will
materially and adversely affect the market for such securities, then, to the
extent necessary, up to the entire amount of any securities proposed to be
included in such registration which are not Registrable Securities shall be
eliminated.

 

(g) The Company shall not be required to register Registrable Securities which,
together with any other securities to be included in such registration, have a
value, based on the proposed offering price, of less than $15,000,000.

 

Section 5.2. Incidental Registration.

 

(a) If the Company intends to file a registration statement on Form S-1, S-2 or
S-3 (or other appropriate form) for the registration of an offering of equity
securities with the SEC, the Company shall notify each of the holders of record
of Registrable Securities

 

- 14 -



--------------------------------------------------------------------------------

at least 30 days prior to each such filing of the Company’s intention to file
such a registration statement, such notice shall state the number of shares of
equity securities proposed to be registered thereby. If any holder of
Registrable Securities notifies the Company within ten days after receipt of
such notice from the Company of its desire to have included in such registration
statement any of its Registrable Securities, then the Company shall cause the
Company to include such shares in such registration statement. The Company shall
pay all the Registration Expenses of such registration.

 

(b) The Company may in its discretion withdraw any registration statement filed
pursuant to this Section 5.2 subsequent to its filing without liability to the
holders of Registrable Securities.

 

(c) In the event that the managing underwriter for any such offering described
in this Section 5.2 notifies the Company that, in good faith, it is able to
proceed with the proposed offering only with respect to a smaller number of
securities (the “Maximum Number”) than the total number of Registrable
Securities proposed to be offered by such holders and securities proposed to be
offered by the Company and all others entitled to registration rights under such
registration statement, then the Company shall reduce the number of securities
held by persons (the “Piggyback Holders”) other than the Company and persons
exercising demand registration rights to be included in such registration, to
the extent necessary to reduce the number of securities to be included in such
registration to an amount equal to the Maximum Number. Such amount will be
allocated pro rata in accordance with the number of securities proposed to be
offered by each Piggyback Holder (including the holders of Registrable
Securities).

 

Section 5.3. Indemnity and Contribution.

 

(a) In connection with a registration statement filed with the SEC pursuant to
this Article V, the Company shall provide each holder of Registrable Securities
included in such registration statement, each officer and director of any
thereof, and each person who controls such holder within the meaning of Section
15 of the Securities Act and Section 20 of the Exchange Act, with
indemnification against any losses, claims, damages or liabilities, reasonable
attorneys fees, costs or expenses and costs and expenses of investigating and
defending any such claims (collectively “Damages”), joint or several, to which
any of them may become subject under the federal securities laws, or otherwise,
in form and substance as is customarily given to underwriters in an underwritten
offering of securities. Each holder including Registrable Securities in any such
registration statement agrees that it shall indemnify the Company, each officer
and director thereof, and each person who controls the Company within the
meaning of Section 15 of the Securities Act and Section 20 of the Exchange Act,
against any Damages, in form and substance as is customarily given by selling
shareholders to a publicly held corporation in an underwritten public offering
of securities, but only to the extent that such Damages (or proceedings in
respect thereof) arise out of or are based upon any untrue statement or alleged
untrue statement of any material fact contained, on the effective date thereof,
in any registration statement under which such securities are registered under
the Securities Act, in any preliminary prospectus or final prospectus contained
therein or in any amendment or supplement thereto, or arise out of or are based

 

- 15 -



--------------------------------------------------------------------------------

upon the omission or alleged omission to state therein a material fact required
to be stated therein or necessary to make the statements therein not misleading,
which, in each such case, has been made in or omitted from such registration
statement, said preliminary or final prospectus or said amendment or supplement,
solely in reliance upon, and in conformity with, written information furnished
to the Company by such holder of Registrable Securities.

 

(b) In order to provide for just and equitable contribution in circumstances in
which the indemnity agreement provided for in Section 5.3(a) is for any reason
held to be unenforceable by the indemnified parties although applicable in
accordance with its terms, each of the Company and the holders of the
Registrable Securities included in such registration shall contribute to the
aggregate Damages contemplated by said indemnity agreement incurred by each of
the Company and such holders of the Registrable Securities, as incurred, in such
proportions as is appropriate to reflect the relative fault of the Company and
such holders of the Registrable Securities in connection with the statements or
omissions which resulted in such Damages. The relative fault of the Company and
such holders of Registrable Securities shall be determined by reference to,
among other things, whether the untrue or alleged untrue statements of a
material fact or the omission or alleged omission to state a material fact was
supplied by the Company or one or more of the holders of Registrable Securities,
and the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent such statement or omission.

 

(c) In no event shall a holder of Registrable Securities be liable for
indemnification or contribution pursuant to this Article V in excess of the net
proceeds received upon the sale of such Registrable Securities.

 

Section 5.4. Certain Procedures. The Company shall provide each holder of
Registrable Securities included in any registration with a “cold comfort” letter
from the Company’s independent public accountants, in customary form covering
those matters customarily covered by a “cold comfort” letter with respect to any
such registration statement and addressed to such holder, and the Company shall
use its best efforts to execute and deliver with underwriters for the offering
covered by any such registration statement, an underwriting agreement in form
and substance customarily executed for public offerings of common stock. Any
holder of Registrable Securities that includes shares in the registration shall
also be a party to such underwriting agreement.

 

Section 5.5. Rule 144 Reporting. With a view to making available to the holders
of Registrable Securities the benefits of certain rules and regulations of the
SEC which may permit the sale of the Registrable Securities to the public
without registration, the Company agrees to, at all times:

 

(a) make and keep available current public information concerning the Company as
those terms are understood and defined in Rule 144 under the Securities Act
(“Rule 144”);

 

- 16 -



--------------------------------------------------------------------------------

(b) file with the SEC in a timely manner all reports and other documents
required of the Company under the Securities Act and the Exchange Act; and

 

(c) furnish to each holder of Registrable Securities forthwith, upon such
holder’s request, a written statement by the Company as to its compliance with
the reporting requirements of Rule 144 and of the Securities Act and the
Exchange Act, a copy of the most recent annual or quarterly report of the
Company and such other reports and documents so filed by the Company as such
holder may reasonably request in availing itself of any rule or regulation of
the SEC allowing it to sell any such securities without registration.

 

Section 5.6. Lock-Ups. After receipt of any notice pursuant to Section 5.1 or
5.2 hereof, each holder of Registrable Securities and the Company shall not
demand or request a registration of securities of the Company or otherwise offer
or sell securities until the later of (i) 90 days after the effective date of
the registration statement in respect of which such notice was given, (ii) 150
days after the date such notice was given or (iii) the date such registration
statement is withdrawn by the Company. To the extent requested by the managing
underwriter in respect of an offering of securities of the Company described in
this Article V, each holder of Registrable Securities and the Company shall
agree to refrain from selling or offering to sell any securities of the Company
within 120 days after the effective date of any registration statement described
herein; provided, however, that any pledgee of Registrable Securities shall not
be bound by this requirement in connection with a private sale by it of its
collateral. Nothing in this Section 5.6 shall preclude the Company from issuing
shares of Registrable Securities upon exercise of an Option.

 

Section 5.7. No Inconsistent Provisions. The Company shall not, without the
prior written consent of the holders of a majority of the Registrable Securities
include, or grant to any Person the right to request the Company to include, in
such registration, any other securities of the Company that are inconsistent
with the priorities, rights and privileges of the holders of Registrable
Securities contained in this Agreement.

 

ARTICLE VI.

 

MISCELLANEOUS

 

Section 6.1. Waiver, Amendment. Neither this Agreement nor any provisions hereof
shall be waived, modified, changed, discharged or terminated except by an
instrument in writing signed by the party against whom any waiver, modification,
change, discharge or termination is sought.

 

Section 6.2. Assignability. Neither this Agreement nor any right, remedy,
obligation or liability arising hereunder or by reason hereof shall be
assignable by either an Optionee or the Company, without the prior written
consent of the other parties; provided, however, that the rights granted to an
Optionee hereunder shall automatically be assigned in connection with an
assignment of Partnership Interests or Registrable Securities; provided,
further, that the rights granted hereunder may be assigned to, and

 

- 17 -



--------------------------------------------------------------------------------

exercised by, a secured creditor to whom an Optionee has pledged Partnership
Interests or Registrable Securities.

 

Section 6.3. Entire Agreement. This Agreement sets forth the entire agreement
and understanding of the parties hereto with respect to the transactions
contemplated hereby and supersedes any and all prior agreements and
understandings relating to the subject matter hereof. No representation, promise
or statement of intention has been made by any party hereto which is not
embodied in this Agreement or the written statements, certificates, exhibits or
other documents delivered pursuant hereto or in connection with the transactions
contemplated hereby, and no party hereto shall be bound by or liable for any
alleged representation, promise or statement of intention not set forth herein
or therein. The documents referred to in the immediately preceding sentence are
incorporated by reference herein and shall be deemed a part of this Agreement.
By executing and delivering this Agreement, the Company (on behalf of itself and
its wholly-owned subsidiary, TCI 2 Holdings, LLC), the Partnership, Trump and
TCI agree to the termination of the Second Amended and Restated Exchange and
Registration Rights Agreement and to the amendment and restatement thereof by
this Agreement.

 

Section 6.4. Severability. If any provision of this Agreement or the application
of any such provision to any person or circumstance shall be held invalid,
illegal or unenforceable in any respect by a court of competent jurisdiction,
this Agreement shall continue in full force and effect without said provision;
provided that, no such severance of provision shall be effective if it
materially changes the economic benefit of this Agreement to any Person.

 

Section 6.5. Section and Other Headings. The section headings contained in this
Agreement are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Agreement.

 

Section 6.6. Governing Law. This Agreement shall be governed by, and construed
in accordance with, the laws of the State of New York, regardless of the law
that might be applied under principles of conflicts of law.

 

Section 6.7. Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed to be
an original and all of which together shall be deemed to be one and the same
agreement.

 

Section 6.8. Specific Performance. Without limiting or waiving in any respect
any rights or remedies of an Optionee under this Agreement, or now or
hereinafter existing at law or in equity or by statute, the Company agrees that
the Optionees shall be entitled to seek specific performance of the obligations
to be performed by the Company in accordance with the provisions of this
Agreement.

 

Section 6.9. Notice. Each notice, demand, request, request for approval,
consent, approval, disapproval, designation or other communication (each of the
foregoing being referred to herein as a “notice”) required or desired to be
given or made under this Agreement shall be in writing (except as otherwise
provided in this Agreement), and shall

 

- 18 -



--------------------------------------------------------------------------------

be effective and deemed to have been received (i) when delivered in person, (ii)
when sent by facsimile transmission with receipt acknowledged, (iii) three (3)
days after having been mailed by certified or registered United States mail,
postage prepaid, return receipt requested, or (iv) the next business day after
having been sent by a nationally recognized overnight mail or courier service,
receipt requested (a) if to any Optionee, at such address or to the telefax
number as such Optionee shall have furnished the Company in writing, or (b) if
to the Company, at the address of its principal executive offices and addressed
to the attention of the Corporate Secretary, or at such other address or to the
telefax number as the Company shall have furnished to each Optionee.

 

[remainder of page intentionally left blank]

 

- 19 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Third Amended and
Restated Exchange and Registration Rights Agreement as of the date first set
forth above.

 

TRUMP ENTERTAINMENT RESORTS, INC.

By:   /s/    JOHN P. BURKE        

Name:

  John P. Burke

Title:

  Executive Vice President and Treasurer

 

TRUMP ENTERTAINMENT RESORTS HOLDINGS, L.P. By:   Trump Entertainment Resorts,
Inc., as General Partner

By:

  /s/    JOHN P. BURKE      

Name:

  John P. Burke

Title:

  Executive Vice President and Treasurer

 

/s/    DONALD J. TRUMP      

Name:

  Donald J. Trump

 

TRUMP CASINOS, INC.

By:   /s/    DONALD J. TRUMP        

Name:

  Donald J. Trump

Title:

  President

 

The undersigned consents to the foregoing:

TCI 2 HOLDINGS LLC

By:

 

TRUMP ENTERTAINMENT RESORTS, INC.,
its sole member

By:   /s/    JOHN P. BURKE        

Name:

  John P. Burke

Title:

  Executive Vice President and Treasurer

 



--------------------------------------------------------------------------------

LETTER OF TRANSMITTAL

 

To Tender Partnership Interests

 

Pursuant to the Third Amended and Restated Exchange and

Registration Rights Agreement

Dated as of                         , 2005

of

Trump Entertainment Resorts, Inc.

 

TO: Trump Entertainment Resorts, Inc.

     1000 Boardwalk at Virginia Avenue

     Atlantic City, New Jersey 08401

     Attn: Corporate Secretary

 

Description of Partnership Interests

 

Names(s) and Address(es)    Partnership Interest Certificate(s) of
Registered Owners Enclosed      (Attach additional list if necessary)     
Partnership    Partnership    Partnership      Interest    Interests   
Interests      Certificate    Represented    Being      Number(s)    by   
Tendered           Partnership                Interest               
Certificate(s)           Total          

 

Unless otherwise indicated, it will be assumed that all Partnership Interests
evidenced by any Partnership Interest Certificate(s) delivered to the Company
are being tendered. If, for any reason, Partnership Interest Certificates are
not being issued by Trump Entertainment Resorts Holdings, L.P., all provisions
in this Letter of Transmittal referring thereto shall be of no effect. See
instruction 4.

 



--------------------------------------------------------------------------------

NOTE: SIGNATURES MUST BE PROVIDED BELOW

PLEASE READ THE ACCOMPANYING INSTRUCTIONS CAREFULLY

 

Gentlemen:

 

The undersigned hereby tenders to Trump Entertainment Resorts, Inc., a Delaware
corporation (the “Company”), the above-described Partnership Interests as
defined in the Third Amended and Restated Exchange and Registration Rights
Agreement dated as of May 20, 2005 (the “Agreement”) in accordance with the
terms and conditions of the Agreement and this Letter of Transmittal (which
together constitutes the “Tender”), receipt of which is hereby acknowledged. All
terms used herein but not defined herein are used as defined in the Agreement.

 

Subject to, and effective upon, payment (i.e., issuance of shares of Common
Stock) for the Partnership Interests tendered herewith, the undersigned hereby
assigns and transfers to the Company all right, title and interest in and to all
the Partnership Interests that are being tendered hereby and irrevocably
constitutes and appoints the Company (the “Agent”), with full power of
substitution (such power of attorney being deemed to be an irrevocable power
coupled with an interest), to (a) present such Partnership Interests for
transfer on the Partnership’s books and (b) receive all rights, privileges and
benefits, and any and all obligations and liabilities appertaining thereto and
otherwise exercise all rights of beneficial ownership of such Partnership
Interests, all in accordance with the terms of the Tender.

 

The undersigned hereby represents and warrants that the undersigned has full
power and authority to tender, sell, assign and transfer the tendered
Partnership Interests and that upon payment, the Company will acquire
unencumbered title thereto, free and clear of all liens, restrictions, charges
and encumbrances and the same will not be subject to any adverse claim. The
undersigned will, upon request, execute any additional documents deemed by the
Agent or the Company to be reasonably necessary or desirable to complete the
sale, assignment and transfer of the tendered Partnership Interests. If not sold
pursuant to an effective registration statement, the shares of Common Stock
issued will bear an appropriate legend indicating that such shares have not been
registered under the Securities Act and resale of such Common Stock is
restricted under applicable securities laws.

 

All authority conferred or agreed to be conferred in this Letter of Transmittal
shall not be affected by, and shall survive, the death or incapacity of the
undersigned, and any obligation of the undersigned hereunder shall be binding
upon the successors, assigns, heirs, executors, administrators and legal
representatives of the undersigned. Except as stated in the Agreement, this
Tender is irrevocable.

 

The undersigned understands that a tender of Partnership Interests pursuant to
the Agreement constitutes a binding agreement between the undersigned and the
Company upon the terms and subject to the conditions of the Agreement. Unless
otherwise indicated under “Special Delivery Instructions,” please mail the
shares of Common Stock for the purchase price and/or return the Partnership
Interest Certificate for Partnership Interests not tendered (and accompanying
documents, as appropriate) to the address(es) of the registered holder(s)
appearing under “Description of Partnership Interests.” In the event that the
Special Delivery Instructions

 



--------------------------------------------------------------------------------

are completed, please issue the shares of Common Stock for the purchase price
and any Certificate for Partnership Interests not tendered in the name of the
registered holder(s) and transmit the same to the person or persons so
indicated.

 

The Company, effective as of the Settlement Date (as defined in the Agreement),
will assume all obligations related to the tendered Partnership Interests and
will hold the undersigned harmless from such obligations, including any
liabilities, demands, claims, actions or causes of action, assessments, losses,
fines, penalties, costs, damages and expenses as a result of or arising out of
the ownership of such tendered Partnership Interests. The Company and the
undersigned agree that they will cooperate with each other and will make,
execute, acknowledge, deliver, record and file, or cause to be made, executed,
acknowledged, delivered, recorded and filed, at such times and places as the
other may reasonably deem necessary, all other and further documents and
instruments, and will take all other and further actions, as the other may
reasonably request from time to time in order to effectuate the purposes and
provisions of the tender made pursuant to this Letter of Transmittal.

 



--------------------------------------------------------------------------------

SPECIAL DELIVERY INSTRUCTIONS

(See Instructions 5 and 6)

 

To be completed ONLY if (a) the Certificate of Interests includes Partnership
Interests not tendered and/or (b) shares of Common Stock for the purchase price
of Partnership Interests purchased are to be sent (i) to someone other than the
undersigned or (ii) to the undersigned at an address other than that above.

 

Mail    ¨     Certificate(s) for shares of Common Stock

 

            ¨     Certificate of Interests for Partnership

                     Interests not tendered

 

To:

 

Name
_____________________________________________________________________________

                                (please print)

 

Address
____________________________________________________________________________

____________________________________________________________________________________

                                (include Zip Code)

 

____________________________________________________________________________________

____________________________________________________________________________________

                (Tax Identification or Social Security Number)

 



--------------------------------------------------------------------------------

SIGN HERE

 

Complete Substitute Form W-9 included

 

_________________________________________________________________________________________

 

_________________________________________________________________________________________

(Signature(s) of holder of Partnership Interests)

 

(Must be signed by registered holder(s) as name(s) appear(s) on Partnership
Interest Certificate(s). If signature is by trustees, executors, administrators,
guardians, attorneys-in-fact, officers of corporations or others acting in a
fiduciary or representative capacity, please set forth full title and see
instruction 5.

 

Dated
______________________________________________________________________________________

Name(s)
____________________________________________________________________________________

                                             (please print)

Capacity

(Full Title)
___________________________________________________________________________________

Address
______________________________________________________________________________________

______________________________________________________________________________________________

                                             (include Zip Code)

 

Area Code and Tel. No.
__________________________________________________________________________

Tax Identification or

Social Security No.
______________________________________________________________________________

                                                                                
     (Complete Substitute Form W-9)

 

Guarantee of Signature(s)

(See Instruction 1)

 

Authorized Signature
______________________________________________________________________________

Name of Firm
____________________________________________________________________________________

Dated
___________________________________________________________________________________________

 



--------------------------------------------------------------------------------

INSTRUCTIONS

 

Forming Part of the Terms and Conditions of the

Amended and Restated Exchange and Registration Rights Agreement

 

1. Guarantee of Signature. No signature guarantee on this Letter of Transmittal
is required unless the registered holder of the Partnership Interests has
completed the box entitled “Special Delivery Instructions.” In such case all
signatures on this Letter of Transmittal must be guaranteed by a member firm of
any registered national securities exchange in the United States or of the
National Association of Securities Dealers, Inc. or by a commercial bank or
trust company (not a savings bank or a savings and loan association) having an
office, branch or agency in the United States.

 

2. Delivery of Letter of Transmittal and Partnership Interest Certificate(s).
This Letter of Transmittal is to be completed by the holder of Partnership
Interests. Partnership Interest Certificate(s) for all Partnership Interests as
well as a properly completed and duly executed Letter of Transmittal, and any
other documents required by this Letter of Transmittal, must be received by the
Agent.

 

No alternative, conditional or contingent tenders will be accepted.

 

3. Inadequate Space. If the space provided herein is inadequate, the Partnership
Interest Certificate numbers and/or other information required should be listed
on a separate schedule attached hereto.

 

4. Partial Tenders. If fewer than all the Partnership Interests evidenced by any
Certificate submitted are to be tendered, fill in the Percentage Interest
represented by the Partnership Interests which are to be tendered in the box
entitled “Units of Partnership Interests Being Tendered.” In such case, a new
Partnership Interest Certificate for the remainder of the Partnership Interests
that was evidenced by old certificate(s) will be sent to the registered holder,
unless otherwise provided in the appropriate box on this Letter of Transmittal,
as soon as practicable. All Partnership Interests represented by Partnership
Interest Certificate(s) delivered to the Agent will be deemed to have been
tendered unless otherwise indicated.

 

5. Signatures on Letter of Transmittal. The signature must correspond with the
name as written on the face of the Partnership Interest Certificate(s) without
any change whatsoever.

 

If any of the Partnership Interests tendered hereby are owned of record by two
or more joint owners, all such owners must sign the Letter of Transmittal.

 

If any tendered Partnership Interests are registered in different names on
several Partnership Interest Certificates, it will be necessary to complete,
sign and submit as many separate Letters of Transmittal as there are different
registrations of Partnership Interest Certificates.

 

If this Letter of Transmittal is signed by trustees, executors, administrators,
guardians, attorneys-in-fact, officers of corporations or others acting in a
fiduciary or representative

 



--------------------------------------------------------------------------------

capacity, each person should so indicate when signing, and proper evidence
satisfactory to the Agent of their authority so to act must be submitted.

 

6. Special Delivery Instructions. If Partnership Interest Certificate(s) for
unpurchased Partnership Interests are to be returned to a person other than the
signer of this Letter of Transmittal or if a certificate for shares of Common
Stock is to be sent to someone other than the signer of this Letter of
Transmittal or to an address other than that shown above, the appropriate boxes
on this letter of Transmittal should be completed.

 

7. Waiver of Conditions. The Company reserves the right to waive any of the
specified conditions of the Tender in the case of the Partnership Interests
tendered.

 

8. Back-up Withholding. Under the Federal income tax law, a person surrendering
Partnership Interests must provide the Agent with his correct taxpayer
identification number (“TIN”) on Substitute Form W-9 below unless an exemption
applies. If the correct TIN is not provided, a $50 penalty may be imposed by the
Internal Revenue Service and payments made in exchange for the surrendered
Partnership Interests may be subject to back-up withholding of that rate
provided by the Federal income tax law.

 

The TIN that must be provided is that of the registered holder of the
Partnership Interests. The TIN for an individual is his social security number.

 

9. Requests for Assistance or Additional Copies. Questions and requests for
assistance or additional copies of the Agreement and the Letter of Transmittal
may be directed to the Agent at the address set forth above.

 



--------------------------------------------------------------------------------

IMPORTANT TAX INFORMATION

 

Under Federal income tax laws, a holder whose tendered Partnership interests are
accepted for payment is required by law to provide the Agent (as payer) with his
correct taxpayer identification number on Substitute Form W-9 below. If such
holder is an individual, the taxpayer identification number is his social
security number. If the Agent is not provided with the correct taxpayer
identification number, the holder may be subject to a $50 penalty imposed by the
Internal Revenue Service. In addition, payments that are made to such holder
with respect to Partnership Interests purchased pursuant to the Tender may be
subject to back-up withholding.

 

If back-up withholding applies, the Agent is required to withhold that rate
provided by the Federal income tax law of any such payments made to the holder
of Partnership Interests. Shares of Common Stock otherwise deliverable hereunder
may, at the expense (and with all risk of loss for the account) of the
undersigned, be sold to pay such amounts. Back-up withholding is not an
additional tax. Rather, the tax liability of persons subject to back-up
withholding will be reduced by the amount of tax withheld. If withholding
results in an overpayment of taxes, a refund may be obtained.

 

Purpose of Substitute Form W-9

 

To prevent back-up withholding on payments that are made to a holder of
Partnership Interests purchased pursuant to the Tender, the holder is required
to notify the Agent of his correct taxpayer identification number by completing
the form below certifying that the taxpayer identification number provided on
Substitute Form W-9 is correct.

 

What Number to Give the Agent

 

The holder is required to give the Agent the social security number or employer
identification number of the record owner of the Partnership Interests.

 



--------------------------------------------------------------------------------

PAYER’S NAME: Trump Entertainment Resorts, Inc.

====================================================================================================

Substitute

   Part 1 - Please provide your TIN in the    Social Security

Form W-9

   box at right and certify by signing and    Number/Employer      dating below.
   Identification Number           _____________
====================================================================================================
Department of the Treasury/ Internal Revenue Service    Certification - Under
penalties of Perjury, I certify that (i) the number shown on this form is my
correct taxpayer identification number, (ii) I am not subject to backup
withholding because:  (a) I am exempt from backup withholding, or (b) I have not
been notified by the Internal Revenue Service (IRS) that I am subject to backup
withholding as a result of a failure to report all interest or dividends, or (c)
the IRS has notified me that I am no longer subject to backup withholding, and
(iii) I am a U.S. person.      —  —  —  —  —  —  —  —  —  —  —  —  — 
 —  —  —  —  —  —  —  —  —  —  —  —  —   —  —  —  —  —  —  —  —  —  —  —     
Name __________________________           Address ________________________     
     Signature __________________________    Date __________________________
====================================================================================================

 

NOTE: FAILURE TO COMPLETE AND RETURN THIS FORM MAY RESULT IN BACK-UP WITHHOLDING
OF THAT RATE PROVIDED BY U.S. FEDERAL INCOME TAX LAW OF ANY PAYMENTS MADE TO YOU
UNDER THE THIRD AMENDED AND RESTATED EXCHANGE AND REGISTRATION RIGHTS AGREEMENT
OF TRUMP ENTERTAINMENT RESORTS, INC.

 